Citation Nr: 1011821	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
tuberculosis.

2.  Entitlement to service connection for vision problems, to 
include as secondary to tuberculosis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  The Veteran also served in the United States 
Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO decision, which denied 
claims for service connection for bilateral hearing loss, 
bilateral tinnitus, residuals of tuberculosis, and vision 
problems secondary to tuberculosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of tuberculosis, vision problems secondary to 
tuberculosis, bilateral hearing loss, and tinnitus.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

With regard to the Veteran's claims for service connection 
for residuals of tuberculosis and vision problems secondary 
to tuberculosis, the Veteran indicated on his January 2007 
claim that he developed tuberculosis in July 1967.  In an 
April 2008 Privacy Authorization Form to a congressman, the 
Veteran indicated that he was treated for a respiratory 
infection in service.  In  support of his claim, he has 
submitted a December 2008 letter from his sister-in-law who 
asserts that she recalls the Veteran seeking treatment from a 
physician shortly after his discharge from service in 1967 
for chills and pains in his chest, which were diagnosed at 
that time as pleurisy.  

The Board notes that the Veteran's service treatment records 
are not able to be located.  A Formal Finding on the 
Unavailability of Service Medical Records was issued in June 
2007.

VA medical records from 1972 reflect that the Veteran was 
diagnosed with and treated for tuberculosis.  In a July 1972 
VA treatment record, it was noted that, 3 years prior, the 
Veteran had an episode of pleuritic type chest pain.  It was 
noted that the Veteran continued to have similar pleuritic 
chest pain for the past 3 years.  In an August 1972 VA 
medical record, the Veteran was noted to have fibrocalcific 
changes in both lungs compatible with old granulomatous 
disease.  

The Board notes that the 1972 VA medical records reflect that 
the Veteran had pleuritic type chest pain 3 years prior, 
which would be approximately 2 years after his discharge from 
service.  Nevertheless, the Board notes that the Veteran has 
asserted that he suffered respiratory infections during 
service and that his tuberculosis began during active duty.  
Currently, it has been asserted that he has residuals of 
tuberculosis, to include chronic obstructive pulmonary 
disease (COPD), hearing problems, and vision problems.  See 
VA Form 9 Appeal, December 2008; wife's statement, March 
2009.  Specifically, it was asserted in a March 2009 
statement submitted by the Veteran's wife that the Veteran 
was treated for tuberculosis with an ototoxic drug that can 
cause vision problems and hearing problems.  The Veteran's VA 
medical records do reflect that he was being followed for 
optic problems and hearing problems during the course of his 
1972 treatment for tuberculosis.  Current VA medical records 
reflect that the Veteran has a diagnosis of COPD, as well as 
hearing loss.   

VA has a heightened duty to assist in cases where the 
Veteran's service treatment records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As such, in 
light of the Veteran's assertions that he began having 
respiratory problems during service which essentially 
continued until he was treated for tuberculosis in 1972, and 
his assertions that his tuberculosis or treatment for 
tuberculosis resulted in current disabilities, the Board will 
afford the Veteran a VA examination for the proper assessment 
of his claims.  38 U.S.C.A. § 5103A (West 2002).  As such, 
these issues must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has 
current residuals of tuberculosis, to include COPD, hearing 
problems, and vision problems, that was incurred in or 
aggravated by his active duty.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  The examiner must specifically determine 
whether the Veteran has vision problems that were caused or 
aggravated by tuberculosis, to include treatment for 
tuberculosis. 

With regard to the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, the Veteran asserted 
in his January 2007 claim that he developed tinnitus and 
bilateral hearing loss in January 1966.  He asserted in his 
December 2008 VA Form 9 Appeal that he was exposed to tank 
fire and artillery fire during service which caused current 
hearing loss and tinnitus. 

With regard to current diagnoses of these disabilities, the 
Board notes that a June 2007 VA treatment record reflects 
that the Veteran has current hearing loss bilaterally and 
that the Veteran reported difficulty hearing over the past 40 
years since his military discharge.  It was also noted in his 
examination report that the Veteran reported constant 
bilateral tinnitus in the past but stated that this has 
resolved over the past few years.  Additionally, the Board  
notes that the Veteran denied tinnitus in a September 1972 VA 
treatment record.

On his December 2008 VA Form 9 Appeal, the Veteran asserted 
that he never stated that his tinnitus has resolved and, if 
he had said such, it was because he misunderstood the 
question or the examiner misunderstood his answer.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Veteran is competent to offer a description of the 
symptoms he experienced in service, and to describe a 
continuity of symptoms since service.  A layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has reported that he currently 
experiences tinnitus or ringing of the ears and has 
difficulty hearing, observations which he is competent to 
make; he has indicated that these symptoms first began in 
service, an observation which he is also competent to make; 
and he has asserted there was some sort of misunderstanding 
or confusion regarding his tinnitus symptoms at the June 2007 
VA audiological consultation, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A 
(West 2002).  As such, these issues must be remanded in order 
to schedule the Veteran for a VA examination to determine 
whether he has current hearing loss of either or both ears or 
tinnitus and, if so, whether his current hearing loss of 
either or both ears or tinnitus was caused or aggravated by 
his active duty service.  Colvin.  

Additionally, in light of the above assertions suggesting 
that certain medications the Veteran was prescribed for 
treating his tuberculosis can affect hearing, the examiner 
should also determine whether the Veteran has current hearing 
loss or tinnitus that was caused or aggravated by the 
treatment he received for tuberculosis. 

Finally, the Board notes that VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to associate 
all relevant records in VA's possession with the claims file 
of a Veteran.  38 C.F.R. § 3.159 (2009).  The Board notes 
that the Veteran's spouse asserted in a March 2009 statement 
that she was informed that VA has never requested the VA 
medical records documenting the Veteran's treatment for 
tuberculosis.  Therefore, the Board will also take this 
opportunity to locate any outstanding VA treatment records 
that are not yet associated with the claims file, to 
specifically include any medical records from the 1970s 
documenting treatment for tuberculosis and any recent VA 
medical records. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA 
medical records that have not already 
been associated with the claims 
folder, to specifically include any 
medical records from the 1970s 
documenting treatment for 
tuberculosis and any recent VA 
medical records.  

2.	Schedule the Veteran for an 
appropriate VA examination for 
residuals of tuberculosis.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms 
relating to his residuals of 
tuberculosis.  After reviewing the 
file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has any residuals of 
tuberculosis.  If so, opinions should 
be provided as to whether it is at 
least as likely as not that the 
Veteran's tuberculosis was incurred 
in or aggravated by his active duty 
service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Schedule the Veteran for an 
appropriate VA examination for vision 
problems.  All appropriate tests and 
studies should be performed and all 
clinical findings reported in detail.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms 
relating to his vision problems.  
After reviewing the file, examining 
the Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to 
whether the Veteran currently has any 
vision problems.  If so, an opinion 
should be provided as to whether it 
is at least as likely as not that the 
Veteran's current vision problems 
were caused or aggravated by his 
tuberculosis or treatment for 
tuberculosis, to specifically include 
ototoxic drugs.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.	Schedule the Veteran for a VA 
audiological examination.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms 
relating to his claimed hearing loss 
and tinnitus.  After reviewing the 
file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
opinions as to whether the Veteran 
currently has hearing loss of either 
or both ears or tinnitus.  If so, 
opinions should be provided as to 
whether it is at least as likely as 
not that the Veteran's current 
hearing loss of either or both ears 
or his current tinnitus was incurred 
in or aggravated by his active duty 
service.  The examiner should also 
provide opinions as to whether it is 
at least as likely as not that the 
Veteran's current hearing loss of 
either or both ears or his current 
tinnitus was caused or aggravated by 
his tuberculosis or treatment for 
tuberculosis, to specifically include 
ototoxic drugs.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

5.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claims should be returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


